DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 and 5/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 2-4, 6-14, 16-23 and 25-27 are pending in this application.
Nonstatutory double patenting rejection is maintained.
Claim rejections 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 5, 15 and 24 are withdrawn.
Applicant's arguments on claim rejections 35 U.S.C. 103, filed 3/29/2021, have been fully considered but they are not persuasive. The examiner respectfully traverses applicant’s arguments and made this action Final. 

Response to Arguments
Applicant argues that nowhere does Roberts, taken in any combination with Chappel, describe or render obvious that in analyzing a constraint specification that its 
Examiner respectfully submits that Roberts discloses “The pre-processing module 106 receives (200) (over an input device or port of the system) records from multiple datasets, and the pre-processing module 106 receives (204) a constraint specification (conspec 114) and one or more transformations (rules 115) stored in the data storage system 116.  The pre-processing module 106 analyzes (206) the constraint specification to determine a processing order for the multiple datasets.  Based on input from the pre-processing module 106, the processing module 112 applies one or more transformations defined in the rules 115 to records from each of the multiple datasets in the determined processing order.” (para [0055]).
Examiner interprets that the pre-processing module analyzes the constraint specification as claimed analyzing the multiple components according to the data lineage information. Examiner interprets that the pre-processing module analyzes the constraint specification to determine a processing order for the multiple datasets for applying one or more transformations as claimed “based on ... analyzing, identifying each component affected by the one or more proposed changes.”

Applicant argues that nowhere does the Office Action even assert that Roberts describes or renders obvious “with the data lineage information identifying paths and flow traces of data though the multiple components.” (Remarks, page 11).
Examiner respectfully submits that Roberts discloses “The one or more transformations are applied by at least one dataflow graph that includes nodes 
Examiner interprets that flows of records between data processing components as claimed flow traces of data. Examiner interprets that flows of records through the dataflow graphs which contains nodes and links datasets is creating some paths as claimed paths of data. Therefore, Roberts teaches “with the data lineage information identifying paths and flow traces of data though the multiple components.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6, 8-14, 17-23 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-17 of U.S. Patent No 10,176,234 in view of Chappel et al. (U.S. Publication Number 2003/0101089, hereafter referred to as “Chappel”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 13-17 of U.S. Patent No 10,176,234 recites a 
Chappel teaches generating an impact metric representing at least a direct impact or an indirect impact on the multiple components of the system by implementing the one or more proposed changes to one or more of the multiple components (para [0076] and Fig. 17: discussing about at step 1710, a change proposal requesting amendments to artifact(s) of the project are received by the service provider from the client; at step 1720, metric(s) indicative of potential effects on the project are generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of U.S. Patent No 10,176,234 with the teaching about determining risk assessment metric of Chappel because it would provide an objective risk assessment for the service provider to provide the client (Chappel, para [0009]).
In particular, claims 2-4, 6, 8-14, 17-23 and 26-28 of the instant application is anticipated/ rejected by claims 1-11 and 13-17 of U.S. Patent No 10,176,234, as follows:
Instant application
U.S. Patent No. 10,176,234

receiving data lineage information for multiple components stored in the system, the multiple components representing at least two logical datasets and a transformation, with the data lineage information identifying a first logical dataset from which the transformation is to receive data and a second logical data dataset to which transformed data is to be provided, the transformation represented by a component in the data lineage information including one or more rules to be applied to data from the first logical dataset, and with the data lineage information identifying paths and flow traces of data though the multiple components;
receiving data specifying one or more proposed changes to a field in the 
analyzing the multiple components according to the data lineage information;
based on said analyzing, identifying each component affected by the one or more proposed changes;
generating an impact metric representing at least a direct impact or an indirect impact on the multiple components of the system by implementing the one or more proposed changes to one or more of the multiple components; and
storing information about the impact metric.

receiving data lineage information for multiple components representing at least two logical datasets and a transformation, with the data lineage information identifying a first logical dataset from which the transformation is to receive data and a second logical data dataset to which transformed data is to be provided, the transformation represented by a component in the data lineage information including one or more rules to be applied to data from the first logical dataset, and with the data lineage information identifying paths and flow traces of data though the multiple components;  
receiving data specifying one or more proposed changes to a field in the first logical dataset, a field in the second logical dataset, or the transformation;  

for at least one identified component identified as affected by the one or more proposed changes, generating an impact metric representing a number of times a field specified by the one or more proposed changes is referenced within the at least one identified component;  
determining, based on the generated impact metric, an impact of implementing the one or more proposed changes to one or more of the multiple components;  and 
storing information about the impact metric. 




3.  The method of claim 1, wherein the impact metric provides a measure of an indirect impact of implementing the one or more proposed changes to the one or more of the multiple components. 

6.   The method of claim 2, further including associating a cost to a proposed change based on one or more impact metrics.
4.  The method of claim 1, further comprising associating a cost to a proposed change based on one or more impact metrics.
8.  The method of claim 2, further including:
generating annotated code that includes the impact metric;
compiling the annotated code into an executable program; and
at least partially based on execution of the executable program, determining the impact of the one or more 

for that at least one component identified that represents the transformation, generating annotated code that includes the impact metric;  
compiling the annotated code into an executable program; and 
at least partially based on execution of the executable program, 

selecting from data storage stored items of annotated code for one or more of the multiple components in the data lineage information, which are affected by the one or more proposed changes;
compiling the annotated code of one or more of the stored items into a transform; and
processing the transform to determine a risk output of a corresponding impact metric.
6.  The method of claim 1, further including: 
selecting from data storage stored items of annotated code for one or more of the multiple components in the data lineage information, which are affected by the one or more proposed changes;  
compiling the annotated code of one or more of the stored items into a transform; and 
processing the transform to determine a risk output of a corresponding impact metric. 
10. A system, including:
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations including:

receiving data specifying one or more proposed changes to a field in the first logical dataset, a field in the second logical dataset, or the transformation;
analyzing the multiple components according to the data lineage information;

generating an impact metric representing at least a direct impact or an indirect impact on the multiple components of the system by implementing the one or more proposed changes to one or more of the multiple components; and storing information about the impact metric.


one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 

receiving data specifying one or more proposed changes to a field in the first logical dataset, a field in the second logical dataset, or the transformation;  
for at least one component identified as affected by the one or more proposed changes, generating an impact metric representing a number of times a field specified by the one or more proposed changes is referenced within the at least one identified component;  
determining, based on the generated impact metric, an impact of implementing the one or more proposed changes to one or more of the multiple components; and 
storing information about the impact metric. 

receiving data lineage information for multiple components stored in the system, the multiple components representing at least two logical datasets and a transformation, with the data lineage information identifying a first logical dataset from which the transformation is to receive data and a second logical data dataset to which transformed data is to be provided, the transformation represented by a component in the data lineage information including one or more rules to be applied to data from the first logical dataset, and with the data lineage information identifying paths and flow traces of data though the multiple components;
receiving data specifying one or more proposed changes to a field in the first logical dataset, a field in the second logical dataset, or the transformation;

generating an impact metric representing at least a direct impact or an indirect impact on the multiple components of the system by implementing the one or more proposed changes to one or more of the multiple components; and
storing information about the impact metric.


receiving data lineage information for multiple components representing at least two logical datasets and a transformation, with the data lineage information identifying a first logical dataset describing characteristics of a first physical dataset from which the transformation is to receive data and a second logical dataset describing characteristics of a second physical dataset to which transformed data is to be provided, the transformation represented by a component in the data lineage information including one or more rules to be applied to data from the first logical dataset, and with the data lineage information identifying paths and flow traces of data though the multiple components;  
receiving data specifying one or more proposed changes to a field in the 
for at least one component identified that represents a transformation, for at least one identified component identified as affected by the one or more proposed changes, generating an impact metric representing a number of times a field specified by the one or more proposed changes is referenced within the at least one identified component;  
determining, based on the generated impact metric, an impact of implementing the one or more proposed changes to one or more of the multiple components; and 
storing information about the impact metric.

receiving data lineage information for multiple components stored in the system, the multiple components representing at least a logical dataset or a transformation, with the data lineage information identifying the logical dataset from which the transformation is to receive data or to which transformed data is to be provided, with the data lineage information identifying paths and flow traces of data though the multiple components;
receiving data specifying one or more proposed changes to the logical dataset, or to the transformation;
analyzing the multiple components according to the data lineage information to identify each component affected by the one or more proposed changes;

storing information about the impact metric.


receiving data lineage information for multiple components representing at least two logical datasets and a transformation, with the data lineage information identifying a first logical dataset from which the transformation is to receive data and a second logical data dataset to which transformed data is to be provided, the transformation represented by a component in the data lineage information including one or more rules to be applied to data from the first logical dataset, and with the data lineage information identifying paths and flow traces of data though the multiple components;  
receiving data specifying one or more proposed changes to a field in the first logical dataset, a field in the second logical dataset, or the transformation;  

for at least one identified component identified as affected by the one or more proposed changes, generating an impact metric representing a number of times a field specified by the one or more proposed changes is referenced within the at least one identified component;  
determining, based on the generated impact metric, an impact of implementing the one or more proposed changes to one or more of the multiple components;  and 
storing information about the impact metric.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-13, 16-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (U.S. Publication Number 2011/0313979) in view of Chappel et al. (U.S. Publication Number 2003/0101089, hereafter referred to as “Chappel”).  
Regarding claim 2, Roberts teaches a computer-implemented method for determining an impact to a system (para [0055]), the method including:
receiving data lineage information for multiple components stored in the system, the multiple components representing at least two logical datasets and a transformation, with the data lineage information identifying a first logical dataset from which the transformation is to receive data and a second logical data dataset to which transformed data is to be provided, the transformation represented by a component in the data lineage information including one or more rules to be applied to data from the first logical dataset, and with the data lineage information identifying paths and flow traces of data though the multiple components (para [0055]: discussing about the pre-processing module 106 receives (over an input device or port of the system) records from multiple datasets, and the pre-processing module 106 receives (204) a constraint specification (conspec 114) and one or more transformations (rules 115). Examiner interprets that the multiple datasets as claimed first logical dataset and second logical data dataset. Examiner interprets that the one or more transformations as claimed transformations; para [0018]: discussing about the one or more transformations are applied by at least one dataflow graph that includes nodes representing data processing components connected by links representing flows of records between data processing components, with each dataset to which the transformations are being applied providing an input flow of records to the dataflow graph. Examiner interprets that flows of records between data processing components as claimed flow traces of data. Examiner interprets that flows of records through the dataflow graphs which contains nodes and links datasets is creating some paths as claimed paths of data.);
receiving data specifying one or more proposed changes to a field in the first logical dataset, a field in the second logical dataset, or the transformation (para [0021]: discussing about the one or more transformations applied to records of a given dataset include a modification transformation that modifies values in at least one field of the dataset; para [0137]: discussing about modification, involves determining if a record from same said instance should be changed, wherein changes may involve adding or removing elements, and/or modifying values of elements. Examiner interprets that modification transformation or modifying values of elements as claimed one or more proposed changes);
analyzing the multiple components according to the data lineage information; based on said analyzing, identifying each component affected by the one or more proposed changes (para [0055]-[0056]: The pre-processing module 106 analyzes (206) the constraint specification to determine a processing order for the multiple datasets. Based on input from the pre-processing module 106, the processing module 112 applies one or more transformations defined in the rules 115 to records from each of the multiple datasets in the determined processing order. Examiner interprets that the pre-processing module analyzes the constraint specification as claimed analyzing the multiple components according to the data lineage information. Examiner interprets that the pre-processing module analyzes the constraint specification to determine a processing order for the multiple datasets as claimed identifying each component affected by the one or more proposed changes.);
Roberts does not explicitly teach generating an impact metric representing at least a direct impact or an indirect impact on the multiple components of the system by implementing the one or more proposed changes to one or more of the multiple components; and storing information about the impact metric.
Chappel teaches generating an impact metric representing at least a direct impact or an indirect impact on the multiple components of the system by implementing the one or more proposed changes to one or more of the multiple components (para [0008]: discussing about the risk may include direct and indirect risk created by the change proposals on the project, including the ability of the service provider independently to amend the project based on the request of the change proposal; para [0076] and Fig. 17: discussing about at step 1710, a change proposal requesting and storing information about the impact metric (para [0090]: discussing about the daily potential impact is written or stored and the daily actual impact is written or stored at 2130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method processing related datasets of Roberts with the teaching about determining risk assessment metric of Chappel because it would provide an objective risk assessment for the service provider to provide the client (Chappel, para [0009]).

Regarding claim 3, Roberts in view of Chappel teaches wherein the impact metric provides a measure of a direct impact of implementing the one or more proposed changes to the one or more of the multiple components (Chappel, para [0011]: discussing about a metric as a function of the proposals being directed to the artifact(s) being content oriented may be directed, where the metric may be indicative of the ability of the service provider to satisfy expectations of the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method processing related datasets of Roberts with the teaching about determining risk assessment metric of Chappel because it would provide an objective risk assessment for the service provider to provide the client (Chappel, para [0009]).

Regarding claim 4, Roberts in view of Chappel teaches wherein the impact metric provides a measure of an indirect impact of implementing the one or more proposed changes to the one or more of the multiple components (Chappel, para [0008]: discussing about the risk may include direct and indirect risk created by the change proposals on the project, including the ability of the service provider independently to amend the project based on the request of the change proposal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method processing related datasets of Roberts with the teaching about determining risk assessment metric of Chappel because it would provide an objective risk assessment for the service provider to provide the client (Chappel, para [0009]).

Regarding claim 7, Roberts in view of Chappel teaches generating a report that provides information on the impact metric (Roberts, para [0055]: discussing about after the transformations are finished, the system stores or outputs results (212) of the transformations; para [0061]: discussing about one may desire to build a data reporting type of production that would generate charts and reports for individual datasets, while providing rolled up results across multiple datasets in the conspec).

Regarding claim 8, Roberts in view of Chappel teaches generating annotated code that includes the impact metric; compiling the annotated code into an executable program; and at least partially based on execution of the executable program, determining the impact of the one or more proposed changes to one or more of the multiple components (Chappel, para [0081]: “At 2028, regression models for the change proposals may be generated by utilizing results from assessing the impacts of the change proposal as parameters for the regression models.  A risk regression analysis is performed at 2030 by utilizing the regression models.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method processing related datasets of Roberts with the teaching about determining risk assessment metric of Chappel because it would provide an objective risk assessment for the service provider to provide the client (Chappel, para [0009]).

Regarding claim 9, Roberts in view of Chappel teaches selecting from data storage stored items of annotated code for one or more of the multiple components in the data lineage information, which are affected by the one or more proposed changes; compiling the annotated code of one or more of the stored items into a transform; and processing the transform to determine a risk output of a corresponding impact metric (Chappel, para [0045]: The potential indirect impact and actual indirect impact of change proposals may be measured and provided to client reviewers, thereby providing the reviewers with an objective measure of the feedback value being provided in the form of the change proposals.  The actual impact of a change proposal is the measure of process effectiveness.”; para [0081]: “At 2028, regression models for the change proposals may be generated by utilizing results from assessing the impacts of the change proposal as parameters for the regression models.  A risk regression analysis is performed at 2030 by utilizing the regression models.”).


Claim 10 is rejected under the same rationale as claim 2. Roberts also teaches a system, including: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (para [0052]: discussing about the execution environment 104 may be hosted on one or more general-purpose computers).
Claim 11 is rejected under the same rationale as claim 3.
Claim 12 is rejected under the same rationale as claim 4.

Regarding claim 13, Roberts in view of Chappel teaches wherein a proposed change is one of the group consisting of a change in format of a field in a dataset or a change in a transformation (Roberts, para [0021]: discussing about the one or more transformations applied to records of a given dataset include a modification transformation that modifies values in at least one field of the dataset; para [0137]: discussing about modification, involves determining if a record from same said instance should be changed, wherein changes may involve adding or removing elements, and/or modifying values of elements).
Claim 16 is rejected under the same rationale as claim 7.
Claim 17 is rejected under the same rationale as claim 8.
Claim 18 is rejected under the same rationale as claim 9.

Claim 19 is rejected under the same rationale as claim 2. Roberts also teaches a computer storage medium for determining an impact to a system, the medium encoded with computer program instructions that when executed by the system causes the system to perform operations (para [0024]: discussing about a computer-readable medium storing a computer program for processing related datasets).
Claim 20 is rejected under the same rationale as claim 3.
Claim 21 is rejected under the same rationale as claim 4.
Claim 22 is rejected under the same rationale as claim 13.
Claim 25 is rejected under the same rationale as claim 7.
Claim 26 is rejected under the same rationale as claim 8.
Claim 27 is rejected under the same rationale as claim 9.

Claims 6, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Chappel, and further in view of Dougherty et al. (U.S. Publication Number 2005/0183046, hereafter referred to as “Dougherty”).  
Regarding claim 6, Roberts in view of Chappel teaches the method of claim 1 as discussed above. Roberts in view of Chappel does not explicitly teach associating a cost to a proposed change based on one or more impact metrics.
associating a cost to a proposed change based on one or more impact metrics (para [0045]: discussing about if the cost metric is valid, it is used in computing the cost of the proposed change).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method processing related datasets of Roberts and Chappel with the teaching about structural metric process of Dougherty because the proposed change that yields the most improvement in cost is selected and applied (Dougherty, para [0049]).
Claim 14 is rejected under the same rationale as claim 6.
Claim 23 is rejected under the same rationale as claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162               

June 22, 2021